          Case 1:20-cv-07827-GHW Document 17 Filed 02/05/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------------------------x
 FRANKIE MONEGRO, on behalf of himself and all others
 similarly situated,
                                                                            Civil Action No:
                                                                            1:20-cv-7827
                                                 Plaintiff,

          -v.-
 GOLDBELY, INC.,


                                              Defendants.
------------------------------------------------------------------------x


                                       NOTICE OF SETTLEMENT

        Please take notice that parties have settled the above-referenced case. This settlement is

contingent upon the execution of a written settlement agreement. The case will be dismissed by

Plaintiff upon completion of specified conditions, in no more than 60 days from the date of this

notice. Please vacate all currently scheduled dates in this matter.



DATED, this 4th day of February, 2021

                                                              /s/Mark Rozenberg
                                                              Mark Rozenberg, Esq.
                                                              Stein Saks, PLLC
                                                              285 Passaic Street
                                                              Hackensack, NJ 07601
                                                              Ph: 201-282-6500
                                                              mrozenberg@steinsakslegal.com




                                                         1
         Case 1:20-cv-07827-GHW Document 17 Filed 02/05/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically filed
on February 5, 2021 with the Clerk of Court using CM/ECF. I also certify that the foregoing
document is being served this day on all counsel of record or pro se parties identified on the Service
List below either via transmission of Notices of Electronic Filing generated by CM/ECF or in some
other authorized manner for those counsel or parties who are not authorized to receive
electronically Notices of Electronic Filing.



                                               /s/ Mark Rozenberg
                                               Mark Rozenberg, Esq.




                                                  2
